DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, CN105986403A (previously cited by Applicant in the IDS filed 2/27/2018, translation of description attached) herein referred to as “Peishi” discloses several of the same structural features, namely a washing machine having an inner tub 100 and outer tub 200, a locking hole 31, a draining port 105, and a locking mechanism 300. However, Peishi is silent regarding use of the draining control mechanism in combination with the steps of step I’s washing/rinsing procedure with the draining control mechanism blocking off the drainage port, step II’s drainage procedure in which the drainage control mechanism opens the drainage port, and step III’s dewatering procedure which includes the master control board controlling the locking mechanism to release the inner tub, and drive the inner tub to rotate for hydration. In contrast, Peishi discloses use of a drainage structure 400 for controlling the opening/closing of the draining hole but does not address the feature of releasing the inner tub in combination with steps I-III as recited in the present claims. For these reasons, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711